Citation Nr: 1326709	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-26 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of a VA Medical Center of the Department of Veterans Affairs (VA) in Biloxi, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2011 written statement, the Veteran requested a personal hearing before a Veterans Law Judge seated at the RO.  As this request remains unfulfilled, remand is required in order for such a hearing to be afforded him.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge seated at the RO.  He should be afforded appropriate notice of the time, date, and location of his hearing.  

The Board makes no determination at this time regarding the ultimate outcome of this appeal.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


